Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 15, 2014

                                           No. 04-14-00590-CV

                                       IN RE Bryan WEYNAND

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On August 15, 2014, relator Bryan Weynand filed a petition for writ of mandamus and
motion for immediate temporary relief pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and motion for immediate
temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on August 15th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



1
  This proceeding arises out of Cause No. 13-08-21999-CV, styled Bryan Weynand v. Capital Performance Co., Inc.
f/k/a Van's Development Co., Inc.; David Robinette; Shu Robinette; Roy Langhoff; Cheri Harby d/b/a Haby Realty;
Beneficial Home Inspections; Glen Warren Daniel; and Bradfield Properties, Inc., pending in the 38th Judicial
District Court, Medina County, Texas, the Honorable Thomas F. Lee presiding.